Third District Court of Appeal
                              State of Florida

                          Opinion filed June 6, 2018.
                             ________________

                               No. 3D14-1635
                         Lower Tribunal No. 11-10772
                             ________________


                               Earvin Smith,
                                  Appellant,

                                      vs.

                           The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ariana Fajardo
Orshan, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.

Before ROTHENBERG, C.J., and SUAREZ, LAGOA, SALTER, EMAS,
FERNANDEZ, LOGUE, SCALES, LUCK and LINDSEY, JJ.

      PER CURIAM.
            ON REMAND FROM THE FLORIDA SUPREME COURT

      This case returns to us from the Florida Supreme Court, which quashed that

portion of our earlier decision reversing Smith’s conviction and sentence for armed

burglary.1 See State v. Smith, 43 Fla. L. Weekly S177 (Fla. April 12, 2018). In

accordance with the Florida Supreme Court’s opinion and pursuant to its mandate,

we reinstate and affirm Earvin Smith’s conviction and sentence for armed

burglary.




1Smith v. State, 211 So. 3d 176 (Fla. 3d DCA 2016). We stayed the issuance of
our mandate pending review by the Florida Supreme Court.

                                        2